Title: To Alexander Hamilton from James Bennett, 28 June 1799
From: Bennett, James
To: Hamilton, Alexander


          
            Dear Sir
            Poughkeepsie June 28th. 1799.
          
          I have the Honr. to hold the appointment of a captain in the 12th. Regt of Infantry Commanded by Lt Col Smith. and am informd. that Mr Hutton a Gentleman from Renseller County was appointed 2nd. Major, and has declined, and Capt Funday is in nomination to fill the Vacancy—I flatter my self that some General prinsopals will be establishd. to settle the rank of the Officer before vacancies will be filld. from the line—Capt Funday Capt. White and my self (I beleive) are the only Captains Which held Continental Commissions last War—and I concieve the senior Commission to be entitled to fill the vacancy. I conceive my self a candidate for the Office Which has Inducd. me to address this to General Hamilton Who I flatter my self will see ample Justice done—Mr. Wands, my 2nd Lieut. will deliver this
          I am Sir You Obedt Huml Servt
          
            James Bennet Cat.
            12th. Regt. Infantry.
          
          Majr Genl Hamilton
        